        Case 20-33233 Document 3653-4 Filed in TXSB on 05/28/21 Page 1 of 16




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                    §
    In re:                                                          §      Chapter 11
                                                                    §
    CHESAPEAKE ENERGY CORPORATION, et al.,1                         §      Case No. 20-33233 (DRJ)
                                                                    §
                             Reorganized Debtors.                   §      (Jointly Administered)
                                                                    §
                                                                    §      Re: Docket No. __


                ORDER SUSTAINING REORGANIZED DEBTORS’ THIRTEENTH
                  OMNIBUS OBJECTION TO CERTAIN PROOFS OF CLAIM
                         (CROSS-DEBTOR DUPLICATE CLAIMS)

             Upon the objection (the “Objection”)2 of the above-captioned reorganized debtors (before

the Effective Date of the Plan, the “Debtors,” and after the Effective Date of the Plan,

the “Reorganized Debtors”) for entry of an order (this “Order”) disallowing the Cross-Debtor

Duplicate Claims, identified on Schedule 1 attached hereto; and this Court having jurisdiction over

this matter pursuant to 28 U.S.C. § 1334; and this Court having found that this is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2); and that this Court may enter a final order consistent with

Article III of the United States Constitution; and this Court having found that venue of this

proceeding and the Objection in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

and this Court having found that the relief requested in the Objection is in the best interests of the

Debtors’ estates, their creditors, and other parties in interest; and this Court having found support

for this Objection in the Nance Declaration; and this Court having found that the Reorganized


1
      A complete list of each of the Reorganized Debtors in these chapter 11 cases may be obtained on the website of
      the Reorganized Debtors’ claims and noticing agent at https://dm.epiq11.com/chesapeake. The location of
      Reorganized Debtor Chesapeake Energy Corporation’s principal place of business and the Reorganized Debtors’
      service address in these chapter 11 cases is 6100 North Western Avenue, Oklahoma City, Oklahoma 73118.

2
      Capitalized terms used but not otherwise defined herein shall have the same meaning ascribed to them in the
      Objection.
     Case 20-33233 Document 3653-4 Filed in TXSB on 05/28/21 Page 2 of 16




Debtors’ notice of the Objection and opportunity for a hearing on the Objection were appropriate

under the circumstances and no other notice need be provided; and this Court having reviewed the

Objection and having heard the statements in support of the relief requested therein at a hearing

before this Court (the “Hearing”); and this Court having determined that the legal and factual bases

set forth in the Objection and at the Hearing establish just cause for the relief granted herein; and

upon all of the proceedings had before this Court; and after due deliberation and sufficient cause

appearing therefor, it is HEREBY ORDERED THAT:

         1.     Each Cross-Debtor Duplicate Claim identified on Schedule 1 attached to this Order

is disallowed in its entirety; provided that this Order will not affect the Remaining Cross-Debtor

Duplicate Claims identified on Schedule 1 attached hereto.

         2.     Epiq Corporate Restructuring, LLC (“Epiq”), as claims, noticing and solicitation

agent, is authorized and directed to update the claims register maintained in these chapter 11 cases

to reflect the relief granted in this Order.

         3.     To the extent a response is filed regarding any Cross-Debtor Duplicate Claim, each

such Cross-Debtor Duplicate Claim, and the Objection as it pertains to such Cross-Debtor

Duplicate Claim, will constitute a separate contested matter as contemplated by Bankruptcy Rule

9014. This Order will be deemed a separate order with respect to each Cross-Debtor Duplicate

Claim.

         4.     Notwithstanding the relief granted in this Order and any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

prepetition claim against a Reorganized Debtor entity; (b) a waiver of the Reorganized Debtors’

right to dispute any prepetition claim on any grounds; (c) a promise or requirement to pay any

prepetition claim; (d) an implication or admission that any particular claim is of a type specified




                                                 2
     Case 20-33233 Document 3653-4 Filed in TXSB on 05/28/21 Page 3 of 16




or defined in this Objection or any order granting the relief requested by this Objection; (e) a

request or authorization to assume any prepetition agreement, contract, or lease pursuant to section

365 of the Bankruptcy Code; or (f) a waiver of the Reorganized Debtors’ rights under the

Bankruptcy Code or any other applicable law.

       5.      The Reorganized Debtors are authorized to take all actions necessary to effectuate

the relief granted in this Order in accordance with the Objection.

       6.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Dated: __________, 2021
 Houston, Texas                                      DAVID R. JONES
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 3
Case 20-33233 Document 3653-4 Filed in TXSB on 05/28/21 Page 4 of 16




                             Schedule 1

                    Cross-Debtor Duplicate Claims
                                         Case 20-33233 Document 3653-4 Filed in TXSB on 05/28/21 Page 5 of 16

                                                               Chesapeake Energy Corporation 20-33233 (DRJ)
                                                                       Cross-Debtor Duplicate Claims
                                                                 Thirteenth Omnibus Objection - Schedule 1

                               CLAIMS TO BE DISALLOWED                                                                                         REMAINING CLAIMS
                           DATE       CASE NUMBER /                                                                                 DATE          CASE NUMBER /
          NAME             FILED         DEBTOR        CLAIM #                   CLAIM AMOUNT                   NAME                FILED            DEBTOR              CLAIM #   CLAIM AMOUNT
1 ANNE SCHREINER           10/30/20   Chesapeake Energy               3333                    $ 357.00 ANNE SCHREINER               10/30/20   Chesapeake Exploration,    3334               $ 357.00
  NELSON FREITAG LIV                  Corporation                                                      NELSON FREITAG LIV                      L.L.C.
  TRUST                               20-33233 (DRJ)                                                   TRUST                                   20-33239 (DRJ)
  C/O VINCENT P CIRCELLI                                                                               C/O VINCENT P CIRCELLI
  500 E 4TH ST, STE 250                                                                                500 E 4TH ST, STE 250
  FORT WORTH, TX 76102                                                                                 FORT WORTH, TX 76102



2 ANNE SCHREINER           10/30/20   Chesapeake Energy               3335                    $ 357.00 ANNE SCHREINER               10/30/20   Chesapeake Exploration,    3334               $ 357.00
  NELSON FREITAG LIV                  Marketing, L.L.C.                                                NELSON FREITAG LIV                      L.L.C.
  TRUST                               20-33244 (DRJ)                                                   TRUST                                   20-33239 (DRJ)
  C/O VINCENT P CIRCELLI                                                                               C/O VINCENT P CIRCELLI
  500 E 4TH ST, STE 250                                                                                500 E 4TH ST, STE 250
  FORT WORTH, TX 76102                                                                                 FORT WORTH, TX 76102



3 ANNE SCHREINER           10/30/20   Chesapeake Operating, L.L.C.    3336                    $ 357.00 ANNE SCHREINER               10/30/20   Chesapeake Exploration,    3334               $ 357.00
  NELSON FREITAG LIV                  20-33249 (DRJ)                                                   NELSON FREITAG LIV                      L.L.C.
  TRUST                                                                                                TRUST                                   20-33239 (DRJ)
  C/O VINCENT P CIRCELLI                                                                               C/O VINCENT P CIRCELLI
  500 E 4TH ST, STE 250                                                                                500 E 4TH ST, STE 250
  FORT WORTH, TX 76102                                                                                 FORT WORTH, TX 76102



4 BELLADRO LTD             10/21/20   Chesapeake Energy              11317                 $ 96,837.43 BELLADRO LTD                 10/21/20   Chesapeake Exploration,    11314            $ 96,837.43
  C/O CHRISTIAN SMITH &               Marketing, L.L.C.                                                C/O CHRISTIAN SMITH &                   L.L.C.
  JEWELL LLP                          20-33244 (DRJ)                                                   JEWELL LLP                              20-33239 (DRJ)
  ATTN JAMES WES                                                                                       ATTN JAMES WES
  CHRISTIAN                                                                                            CHRISTIAN
  2302 FANNIN, STE 500                                                                                 2302 FANNIN, STE 500
  HOUSTON, TX 77002                                                                                    HOUSTON, TX 77002



5 BELLADRO LTD             10/21/20   Chesapeake Operating, L.L.C.   11356                 $ 96,837.43 BELLADRO LTD                 10/21/20   Chesapeake Exploration,    11314            $ 96,837.43
  C/O CHRISTIAN SMITH &               20-33249 (DRJ)                                                   C/O CHRISTIAN SMITH &                   L.L.C.
  JEWELL LLP                                                                                           JEWELL LLP                              20-33239 (DRJ)
  ATTN JAMES WES                                                                                       ATTN JAMES WES
  CHRISTIAN                                                                                            CHRISTIAN
  2302 FANNIN, STE 500                                                                                 2302 FANNIN, STE 500
  HOUSTON, TX 77002                                                                                    HOUSTON, TX 77002




                                                                     * Indicates claim contains unliquidated and/or undetermined amounts                                             Page 1 of 12
                                         Case 20-33233 Document 3653-4 Filed in TXSB on 05/28/21 Page 6 of 16

                                                               Chesapeake Energy Corporation 20-33233 (DRJ)
                                                                       Cross-Debtor Duplicate Claims
                                                                 Thirteenth Omnibus Objection - Schedule 1

                                CLAIMS TO BE DISALLOWED                                                                                        REMAINING CLAIMS
                            DATE       CASE NUMBER /                                                                                DATE          CASE NUMBER /
          NAME              FILED         DEBTOR        CLAIM #                  CLAIM AMOUNT                   NAME                FILED            DEBTOR                   CLAIM #   CLAIM AMOUNT
6 CARLA A CLONINGER        10/28/20   Chesapeake Operating, L.L.C.   12284                  $ 2,241.28 CARLA A CLONINGER            10/28/20   Chesapeake Energy               12279             $ 2,241.28
  C/O LAW OFFICES OF                  20-33249 (DRJ)                                                   C/O LAW OFFICES OF                      Corporation
  BRUCE SHAW PC                                                                                        BRUCE SHAW PC                           20-33233 (DRJ)
  2735 TERWOOD RD                                                                                      2735 TERWOOD RD
  WILLOW GROVE, PA                                                                                     WILLOW GROVE, PA
  19090-1430                                                                                           19090-1430



7 CATHERINE RAMIREZ        10/05/20   Chesapeake Energy               1482              $ 7,000,000.00 CATHERINE RAMIREZ           10/27/20    Chesapeake Operating, L.L.C.    2690          $ 7,000,000.00
  C/O JOYCE W LINDAUER                Corporation                                                      C/O JOYCE W LINDAUER                    20-33249 (DRJ)
  ATTORNEY PLLC                       20-33233 (DRJ)                                                   ATTORNEY PLLC
  1412 MAIN ST, STE 500                                                                                1412 MAIN ST, STE 500
  DALLAS, TX 75202                                                                                     DALLAS, TX 75202



8 CATHERINE RAMIREZ        10/05/20   Chesapeake Energy               2593              $ 7,000,000.00 CATHERINE RAMIREZ           10/27/20    Chesapeake Operating, L.L.C.    2690          $ 7,000,000.00
  C/O JOYCE W LINDAUER                Marketing, L.L.C.                                                C/O JOYCE W LINDAUER                    20-33249 (DRJ)
  ATTORNEY PLLC                       20-33244 (DRJ)                                                   ATTORNEY PLLC
  1412 MAIN ST, STE 500                                                                                1412 MAIN ST, STE 500
  DALLAS, TX 75202                                                                                     DALLAS, TX 75202



9 COUNTY OF ZAPATA         10/20/20   Chesapeake Energy              11296                $ 330,658.55 COUNTY OF ZAPATA             10/20/20   Chesapeake Exploration,         11298           $ 330,658.55
  C/O CHRISTIAN SMITH &               Corporation                                                      C/O CHRISTIAN SMITH &                   L.L.C.
  JEWELL LLP                          20-33233 (DRJ)                                                   JEWELL LLP                              20-33239 (DRJ)
  ATTN JAMES WES                                                                                       ATTN JAMES WES
  CHRISTIAN                                                                                            CHRISTIAN
  2302 FANNIN, STE 500                                                                                 2302 FANNIN, STE 500
  HOUSTON, TX 77002                                                                                    HOUSTON, TX 77002



10 COUNTY OF ZAPATA        10/20/20   Chesapeake Energy              11297                $ 330,658.55 COUNTY OF ZAPATA             10/20/20   Chesapeake Exploration,         11298           $ 330,658.55
   C/O CHRISTIAN SMITH &              Marketing, L.L.C.                                                C/O CHRISTIAN SMITH &                   L.L.C.
   JEWELL LLP                         20-33244 (DRJ)                                                   JEWELL LLP                              20-33239 (DRJ)
   ATTN JAMES WES                                                                                      ATTN JAMES WES
   CHRISTIAN                                                                                           CHRISTIAN
   2302 FANNIN, STE 500                                                                                2302 FANNIN, STE 500
   HOUSTON, TX 77002                                                                                   HOUSTON, TX 77002




                                                                     * Indicates claim contains unliquidated and/or undetermined amounts                                                  Page 2 of 12
                                           Case 20-33233 Document 3653-4 Filed in TXSB on 05/28/21 Page 7 of 16

                                                                  Chesapeake Energy Corporation 20-33233 (DRJ)
                                                                          Cross-Debtor Duplicate Claims
                                                                    Thirteenth Omnibus Objection - Schedule 1

                                  CLAIMS TO BE DISALLOWED                                                                                        REMAINING CLAIMS
                              DATE       CASE NUMBER /                                                                                DATE          CASE NUMBER /
           NAME               FILED         DEBTOR        CLAIM #                  CLAIM AMOUNT                   NAME                FILED            DEBTOR              CLAIM #   CLAIM AMOUNT
11 COUNTY OF ZAPATA          10/21/20   Chesapeake Operating, L.L.C.   11333                $ 330,658.55 COUNTY OF ZAPATA             10/20/20   Chesapeake Exploration,    11298           $ 330,658.55
   C/O CHRISTIAN SMITH &                20-33249 (DRJ)                                                   C/O CHRISTIAN SMITH &                   L.L.C.
   JEWELL LLP                                                                                            JEWELL LLP                              20-33239 (DRJ)
   ATTN JAMES WES                                                                                        ATTN JAMES WES
   CHRISTIAN                                                                                             CHRISTIAN
   2302 FANNIN, STE 500                                                                                  2302 FANNIN, STE 500
   HOUSTON, TX 77002                                                                                     HOUSTON, TX 77002



12 DIVERSIFIED GAS & OIL     10/28/20   MidCon Compression, L.L.C.     12300             Undetermined* DIVERSIFIED GAS & OIL         10/28/20    Chesapeake Appalachia,     12297        Undetermined*
   CORPORATION                          20-33263 (DRJ)                                                 CORPORATION                               L.L.C.
   ATTN MICHELLE                                                                                       ATTN MICHELLE                             20-33247 (DRJ)
   MATTHEWS                                                                                            MATTHEWS
   414 SUMMERS ST                                                                                      414 SUMMERS ST
   CHARLESTON, WV 25301                                                                                CHARLESTON, WV 25301



13 EAP OHIO LLC              10/19/20   Chesapeake Exploration,        11266             Undetermined* EAP OHIO LLC                  10/19/20    Chesapeake Appalachia,     11267        Undetermined*
   C/O GIBSON DUNN &                    L.L.C.                                                         C/O GIBSON DUNN &                         L.L.C.
   CRUTCHER LLP                         20-33239 (DRJ)                                                 CRUTCHER LLP                              20-33247 (DRJ)
   ATTN MICHAEL                                                                                        ATTN MICHAEL
   ROSENTHAL                                                                                           ROSENTHAL
   200 PARK AVE                                                                                        200 PARK AVE
   NEW YORK, NY 10166-0193                                                                             NEW YORK, NY 10166-0193




14 EAP OHIO LLC              10/19/20   Chesapeake Energy              11272             Undetermined* EAP OHIO LLC                  10/19/20    Chesapeake Appalachia,     11267        Undetermined*
   C/O GIBSON DUNN &                    Marketing, L.L.C.                                              C/O GIBSON DUNN &                         L.L.C.
   CRUTCHER LLP                         20-33244 (DRJ)                                                 CRUTCHER LLP                              20-33247 (DRJ)
   ATTN MICHAEL                                                                                        ATTN MICHAEL
   ROSENTHAL                                                                                           ROSENTHAL
   200 PARK AVE                                                                                        200 PARK AVE
   NEW YORK, NY 10166-0193                                                                             NEW YORK, NY 10166-0193




                                                                       * Indicates claim contains unliquidated and/or undetermined amounts                                             Page 3 of 12
                                           Case 20-33233 Document 3653-4 Filed in TXSB on 05/28/21 Page 8 of 16

                                                                 Chesapeake Energy Corporation 20-33233 (DRJ)
                                                                         Cross-Debtor Duplicate Claims
                                                                   Thirteenth Omnibus Objection - Schedule 1

                                  CLAIMS TO BE DISALLOWED                                                                                     REMAINING CLAIMS
                              DATE       CASE NUMBER /                                                                              DATE         CASE NUMBER /
           NAME               FILED         DEBTOR        CLAIM #                CLAIM AMOUNT                   NAME                FILED           DEBTOR             CLAIM #   CLAIM AMOUNT
15 EAP OHIO LLC              10/19/20   CHK Utica, L.L.C.            11268             Undetermined* EAP OHIO LLC                  10/19/20   Chesapeake Appalachia,    11267        Undetermined*
   C/O GIBSON DUNN &                    20-33250 (DRJ)                                               C/O GIBSON DUNN &                        L.L.C.
   CRUTCHER LLP                                                                                      CRUTCHER LLP                             20-33247 (DRJ)
   ATTN MICHAEL                                                                                      ATTN MICHAEL
   ROSENTHAL                                                                                         ROSENTHAL
   200 PARK AVE                                                                                      200 PARK AVE
   NEW YORK, NY 10166-0193                                                                           NEW YORK, NY 10166-0193




16 EAP OHIO LLC              10/19/20   Chesapeake Royalty, L.L.C.   11273             Undetermined* EAP OHIO LLC                  10/19/20   Chesapeake Appalachia,    11267        Undetermined*
   C/O GIBSON DUNN &                    20-33251 (DRJ)                                               C/O GIBSON DUNN &                        L.L.C.
   CRUTCHER LLP                                                                                      CRUTCHER LLP                             20-33247 (DRJ)
   ATTN MICHAEL                                                                                      ATTN MICHAEL
   ROSENTHAL                                                                                         ROSENTHAL
   200 PARK AVE                                                                                      200 PARK AVE
   NEW YORK, NY 10166-0193                                                                           NEW YORK, NY 10166-0193




17 EAP OHIO LLC              10/19/20   MC Mineral Company, L.L.C.   11269             Undetermined* EAP OHIO LLC                  10/19/20   Chesapeake Appalachia,    11267        Undetermined*
   C/O GIBSON DUNN &                    20-33256 (DRJ)                                               C/O GIBSON DUNN &                        L.L.C.
   CRUTCHER LLP                                                                                      CRUTCHER LLP                             20-33247 (DRJ)
   ATTN MICHAEL                                                                                      ATTN MICHAEL
   ROSENTHAL                                                                                         ROSENTHAL
   200 PARK AVE                                                                                      200 PARK AVE
   NEW YORK, NY 10166-0193                                                                           NEW YORK, NY 10166-0193




18 EAP OHIO LLC              10/19/20   Chesapeake Land              11270             Undetermined* EAP OHIO LLC                  10/19/20   Chesapeake Appalachia,    11267        Undetermined*
   C/O GIBSON DUNN &                    Development Company,                                         C/O GIBSON DUNN &                        L.L.C.
   CRUTCHER LLP                         L.L.C.                                                       CRUTCHER LLP                             20-33247 (DRJ)
   ATTN MICHAEL                         20-33262 (DRJ)                                               ATTN MICHAEL
   ROSENTHAL                                                                                         ROSENTHAL
   200 PARK AVE                                                                                      200 PARK AVE
   NEW YORK, NY 10166-0193                                                                           NEW YORK, NY 10166-0193




                                                                     * Indicates claim contains unliquidated and/or undetermined amounts                                           Page 4 of 12
                                           Case 20-33233 Document 3653-4 Filed in TXSB on 05/28/21 Page 9 of 16

                                                                  Chesapeake Energy Corporation 20-33233 (DRJ)
                                                                          Cross-Debtor Duplicate Claims
                                                                    Thirteenth Omnibus Objection - Schedule 1

                                  CLAIMS TO BE DISALLOWED                                                                                        REMAINING CLAIMS
                              DATE       CASE NUMBER /                                                                                DATE          CASE NUMBER /
           NAME               FILED         DEBTOR        CLAIM #                  CLAIM AMOUNT                   NAME                FILED            DEBTOR                   CLAIM #   CLAIM AMOUNT
19 EAP OHIO LLC              10/19/20   MidCon Compression, L.L.C.     11274             Undetermined* EAP OHIO LLC                  10/19/20    Chesapeake Appalachia,          11267        Undetermined*
   C/O GIBSON DUNN &                    20-33263 (DRJ)                                                 C/O GIBSON DUNN &                         L.L.C.
   CRUTCHER LLP                                                                                        CRUTCHER LLP                              20-33247 (DRJ)
   ATTN MICHAEL                                                                                        ATTN MICHAEL
   ROSENTHAL                                                                                           ROSENTHAL
   200 PARK AVE                                                                                        200 PARK AVE
   NEW YORK, NY 10166-0193                                                                             NEW YORK, NY 10166-0193




20 ESTATE OF FRANCES         10/29/20   Chesapeake Operating, L.L.C.    4082              Undetermined* FRANCES DIANE                 10/29/20   Chesapeake Exploration,         3931          Undetermined*
   DILWORTH (DECEASED)                  20-33249 (DRJ)                                                  DILWORTH GATES                           L.L.C.
   C/O PERSON MOHRER                                                                                    C/O PERSON MOHRER                        20-33239 (DRJ)
   MORALES, ET AL                                                                                       MORALES, ET AL
   7744 BROADWAY, STE                                                                                   7744 BROADWAY, STE
   100                                                                                                  100



21 EXCO OPERATING            10/28/20   Chesapeake AEZ Exploration,     2737                 $ 5,772.92* EXCO OPERATING               10/28/20   Chesapeake Operating, L.L.C.    2742             $ 5,772.92*
   COMPANY LP                           L.L.C.                                                           COMPANY LP                              20-33249 (DRJ)
   C/O HAYNES AND BOONE                 20-33235 (DRJ)                                                   C/O HAYNES AND BOONE
   LLP                                                                                                   LLP
   ATTN J FRASHER                                                                                        ATTN J FRASHER
   MURPHY & TOM ZAVALA                                                                                   MURPHY & TOM ZAVALA
   2323 VICTORY AVE, STE                                                                                 2323 VICTORY AVE, STE
   700                                                                                                   700
   DALLAS, TX 75219                                                                                      DALLAS, TX 75219



22 EXCO OPERATING            10/28/20   Chesapeake E&P Holding,         2738                 $ 5,772.92* EXCO OPERATING               10/28/20   Chesapeake Operating, L.L.C.    2742             $ 5,772.92*
   COMPANY LP                           L.L.C.                                                           COMPANY LP                              20-33249 (DRJ)
   C/O HAYNES AND BOONE                 20-33237 (DRJ)                                                   C/O HAYNES AND BOONE
   LLP                                                                                                   LLP
   ATTN J FRASHER                                                                                        ATTN J FRASHER
   MURPHY & TOM ZAVALA                                                                                   MURPHY & TOM ZAVALA
   2323 VICTORY AVE, STE                                                                                 2323 VICTORY AVE, STE
   700                                                                                                   700
   DALLAS, TX 75219                                                                                      DALLAS, TX 75219




                                                                       * Indicates claim contains unliquidated and/or undetermined amounts                                                  Page 5 of 12
                                        Case 20-33233 Document 3653-4 Filed in TXSB on 05/28/21 Page 10 of 16

                                                                   Chesapeake Energy Corporation 20-33233 (DRJ)
                                                                           Cross-Debtor Duplicate Claims
                                                                     Thirteenth Omnibus Objection - Schedule 1

                               CLAIMS TO BE DISALLOWED                                                                                          REMAINING CLAIMS
                           DATE       CASE NUMBER /                                                                                  DATE          CASE NUMBER /
          NAME             FILED         DEBTOR        CLAIM #                    CLAIM AMOUNT                   NAME                FILED            DEBTOR                   CLAIM #   CLAIM AMOUNT
23 EXCO OPERATING          10/28/20   Chesapeake Exploration,          2739                 $ 5,772.92* EXCO OPERATING               10/28/20   Chesapeake Operating, L.L.C.    2742             $ 5,772.92*
   COMPANY LP                         L.L.C.                                                            COMPANY LP                              20-33249 (DRJ)
   C/O HAYNES AND BOONE               20-33239 (DRJ)                                                    C/O HAYNES AND BOONE
   LLP                                                                                                  LLP
   ATTN J FRASHER                                                                                       ATTN J FRASHER
   MURPHY & TOM ZAVALA                                                                                  MURPHY & TOM ZAVALA
   2323 VICTORY AVE, STE                                                                                2323 VICTORY AVE, STE
   700                                                                                                  700
   DALLAS, TX 75219                                                                                     DALLAS, TX 75219



24 EXCO OPERATING          10/28/20   Chesapeake Louisiana, L.P.       2740                 $ 5,772.92* EXCO OPERATING               10/28/20   Chesapeake Operating, L.L.C.    2742             $ 5,772.92*
   COMPANY LP                         20-33242 (DRJ)                                                    COMPANY LP                              20-33249 (DRJ)
   C/O HAYNES AND BOONE                                                                                 C/O HAYNES AND BOONE
   LLP                                                                                                  LLP
   ATTN J FRASHER                                                                                       ATTN J FRASHER
   MURPHY & TOM ZAVALA                                                                                  MURPHY & TOM ZAVALA
   2323 VICTORY AVE, STE                                                                                2323 VICTORY AVE, STE
   700                                                                                                  700
   DALLAS, TX 75219                                                                                     DALLAS, TX 75219



25 EXCO OPERATING          10/28/20   Chesapeake Royalty, L.L.C.       2743                 $ 5,772.92* EXCO OPERATING               10/28/20   Chesapeake Operating, L.L.C.    2742             $ 5,772.92*
   COMPANY LP                         20-33251 (DRJ)                                                    COMPANY LP                              20-33249 (DRJ)
   C/O HAYNES AND BOONE                                                                                 C/O HAYNES AND BOONE
   LLP                                                                                                  LLP
   ATTN J FRASHER                                                                                       ATTN J FRASHER
   MURPHY & TOM ZAVALA                                                                                  MURPHY & TOM ZAVALA
   2323 VICTORY AVE, STE                                                                                2323 VICTORY AVE, STE
   700                                                                                                  700
   DALLAS, TX 75219                                                                                     DALLAS, TX 75219



26 EXCO OPERATING          10/28/20   MC Louisiana Minerals,           2744                 $ 5,772.92* EXCO OPERATING               10/28/20   Chesapeake Operating, L.L.C.    2742             $ 5,772.92*
   COMPANY LP                         L.L.C.                                                            COMPANY LP                              20-33249 (DRJ)
   C/O HAYNES AND BOONE               20-33253 (DRJ)                                                    C/O HAYNES AND BOONE
   LLP                                                                                                  LLP
   ATTN J FRASHER                                                                                       ATTN J FRASHER
   MURPHY & TOM ZAVALA                                                                                  MURPHY & TOM ZAVALA
   2323 VICTORY AVE, STE                                                                                2323 VICTORY AVE, STE
   700                                                                                                  700
   DALLAS, TX 75219                                                                                     DALLAS, TX 75219




                                                                      * Indicates claim contains unliquidated and/or undetermined amounts                                                  Page 6 of 12
                                        Case 20-33233 Document 3653-4 Filed in TXSB on 05/28/21 Page 11 of 16

                                                               Chesapeake Energy Corporation 20-33233 (DRJ)
                                                                       Cross-Debtor Duplicate Claims
                                                                 Thirteenth Omnibus Objection - Schedule 1

                               CLAIMS TO BE DISALLOWED                                                                                      REMAINING CLAIMS
                           DATE       CASE NUMBER /                                                                              DATE          CASE NUMBER /
          NAME             FILED         DEBTOR        CLAIM #                CLAIM AMOUNT                   NAME                FILED            DEBTOR                   CLAIM #   CLAIM AMOUNT
27 EXCO OPERATING          10/28/20   Empress, L.L.C.              2745                 $ 5,772.92* EXCO OPERATING               10/28/20   Chesapeake Operating, L.L.C.    2742             $ 5,772.92*
   COMPANY LP                         20-33255 (DRJ)                                                COMPANY LP                              20-33249 (DRJ)
   C/O HAYNES AND BOONE                                                                             C/O HAYNES AND BOONE
   LLP                                                                                              LLP
   ATTN J FRASHER                                                                                   ATTN J FRASHER
   MURPHY & TOM ZAVALA                                                                              MURPHY & TOM ZAVALA
   2323 VICTORY AVE, STE                                                                            2323 VICTORY AVE, STE
   700                                                                                              700
   DALLAS, TX 75219                                                                                 DALLAS, TX 75219



28 EXCO OPERATING          10/28/20   MC Mineral Company,          2746                 $ 5,772.92* EXCO OPERATING               10/28/20   Chesapeake Operating, L.L.C.    2742             $ 5,772.92*
   COMPANY LP                         L.L.C.                                                        COMPANY LP                              20-33249 (DRJ)
   C/O HAYNES AND BOONE               20-33256 (DRJ)                                                C/O HAYNES AND BOONE
   LLP                                                                                              LLP
   ATTN J FRASHER                                                                                   ATTN J FRASHER
   MURPHY & TOM ZAVALA                                                                              MURPHY & TOM ZAVALA
   2323 VICTORY AVE, STE                                                                            2323 VICTORY AVE, STE
   700                                                                                              700
   DALLAS, TX 75219                                                                                 DALLAS, TX 75219



29 EXCO OPERATING          10/28/20   Chesapeake Plains, LLC       2747                 $ 5,772.92* EXCO OPERATING               10/28/20   Chesapeake Operating, L.L.C.    2742             $ 5,772.92*
   COMPANY LP                         20-33260 (DRJ)                                                COMPANY LP                              20-33249 (DRJ)
   C/O HAYNES AND BOONE                                                                             C/O HAYNES AND BOONE
   LLP                                                                                              LLP
   ATTN J FRASHER                                                                                   ATTN J FRASHER
   MURPHY & TOM ZAVALA                                                                              MURPHY & TOM ZAVALA
   2323 VICTORY AVE, STE                                                                            2323 VICTORY AVE, STE
   700                                                                                              700
   DALLAS, TX 75219                                                                                 DALLAS, TX 75219



30 EXCO OPERATING          10/28/20   Chesapeake Land              2754                 $ 5,772.92* EXCO OPERATING               10/28/20   Chesapeake Operating, L.L.C.    2742             $ 5,772.92*
   COMPANY LP                         Development Company,                                          COMPANY LP                              20-33249 (DRJ)
   C/O HAYNES AND BOONE               L.L.C.                                                        C/O HAYNES AND BOONE
   LLP                                20-33262 (DRJ)                                                LLP
   ATTN J FRASHER                                                                                   ATTN J FRASHER
   MURPHY & TOM ZAVALA                                                                              MURPHY & TOM ZAVALA
   2323 VICTORY AVE, STE                                                                            2323 VICTORY AVE, STE
   700                                                                                              700
   DALLAS, TX 75219                                                                                 DALLAS, TX 75219




                                                                  * Indicates claim contains unliquidated and/or undetermined amounts                                                  Page 7 of 12
                                        Case 20-33233 Document 3653-4 Filed in TXSB on 05/28/21 Page 12 of 16

                                                                Chesapeake Energy Corporation 20-33233 (DRJ)
                                                                        Cross-Debtor Duplicate Claims
                                                                  Thirteenth Omnibus Objection - Schedule 1

                               CLAIMS TO BE DISALLOWED                                                                                          REMAINING CLAIMS
                           DATE       CASE NUMBER /                                                                                  DATE          CASE NUMBER /
          NAME             FILED         DEBTOR        CLAIM #                    CLAIM AMOUNT                   NAME                FILED            DEBTOR                   CLAIM #   CLAIM AMOUNT
31 EXCO OPERATING          10/28/20   Chesapeake-Clements              2757                 $ 5,772.92* EXCO OPERATING               10/28/20   Chesapeake Operating, L.L.C.    2742             $ 5,772.92*
   COMPANY LP                         Acquisition, L.L.C.                                               COMPANY LP                              20-33249 (DRJ)
   C/O HAYNES AND BOONE               20-33264 (DRJ)                                                    C/O HAYNES AND BOONE
   LLP                                                                                                  LLP
   ATTN J FRASHER                                                                                       ATTN J FRASHER
   MURPHY & TOM ZAVALA                                                                                  MURPHY & TOM ZAVALA
   2323 VICTORY AVE, STE                                                                                2323 VICTORY AVE, STE
   700                                                                                                  700
   DALLAS, TX 75219                                                                                     DALLAS, TX 75219



32 EXCO OPERATING          10/28/20   Empress Louisiana Properties,    2748                 $ 5,772.92* EXCO OPERATING               10/28/20   Chesapeake Operating, L.L.C.    2742             $ 5,772.92*
   COMPANY LP                         L.P.                                                              COMPANY LP                              20-33249 (DRJ)
   C/O HAYNES AND BOONE               20-33269 (DRJ)                                                    C/O HAYNES AND BOONE
   LLP                                                                                                  LLP
   ATTN J FRASHER                                                                                       ATTN J FRASHER
   MURPHY & TOM ZAVALA                                                                                  MURPHY & TOM ZAVALA
   2323 VICTORY AVE, STE                                                                                2323 VICTORY AVE, STE
   700                                                                                                  700
   DALLAS, TX 75219                                                                                     DALLAS, TX 75219



33 EXCO PRODUCTION         10/28/20   Chesapeake Exploration,          2751                 $ 5,772.92* EXCO OPERATING               10/28/20   Chesapeake Operating, L.L.C.    2742             $ 5,772.92*
   COMPANY (PA) LLC                   L.L.C.                                                            COMPANY LP                              20-33249 (DRJ)
   C/O HAYNES AND BOONE               20-33239 (DRJ)                                                    C/O HAYNES AND BOONE
   LLP                                                                                                  LLP
   ATTN J FRASHER                                                                                       ATTN J FRASHER
   MURPHY & TOM ZAVALA                                                                                  MURPHY & TOM ZAVALA
   2323 VICTORY AVE, STE                                                                                2323 VICTORY AVE, STE
   700                                                                                                  700
   DALLAS, TX 75219                                                                                     DALLAS, TX 75219



34 EXCO RESOURCES (PA)     10/28/20   Chesapeake Exploration,          2753                 $ 5,772.92* EXCO OPERATING               10/28/20   Chesapeake Operating, L.L.C.    2742             $ 5,772.92*
   LLC                                L.L.C.                                                            COMPANY LP                              20-33249 (DRJ)
   C/O HAYNES AND BOONE               20-33239 (DRJ)                                                    C/O HAYNES AND BOONE
   LLP                                                                                                  LLP
   ATTN J FRASHER                                                                                       ATTN J FRASHER
   MURPHY & TOM ZAVALA                                                                                  MURPHY & TOM ZAVALA
   2323 VICTORY AVE, STE                                                                                2323 VICTORY AVE, STE
   700                                                                                                  700
   DALLAS, TX 75219                                                                                     DALLAS, TX 75219




                                                                      * Indicates claim contains unliquidated and/or undetermined amounts                                                  Page 8 of 12
                                        Case 20-33233 Document 3653-4 Filed in TXSB on 05/28/21 Page 13 of 16

                                                                   Chesapeake Energy Corporation 20-33233 (DRJ)
                                                                           Cross-Debtor Duplicate Claims
                                                                     Thirteenth Omnibus Objection - Schedule 1

                               CLAIMS TO BE DISALLOWED                                                                                          REMAINING CLAIMS
                           DATE       CASE NUMBER /                                                                                  DATE          CASE NUMBER /
          NAME             FILED         DEBTOR        CLAIM #                    CLAIM AMOUNT                   NAME                FILED            DEBTOR                   CLAIM #   CLAIM AMOUNT
35 EXCO RESOURCES INC      10/28/20   Chesapeake Exploration,          2749                 $ 5,772.92* EXCO OPERATING               10/28/20   Chesapeake Operating, L.L.C.    2742             $ 5,772.92*
   C/O HAYNES AND BOONE               L.L.C.                                                            COMPANY LP                              20-33249 (DRJ)
   LLP                                20-33239 (DRJ)                                                    C/O HAYNES AND BOONE
   ATTN J FRASHER                                                                                       LLP
   MURPHY & TOM ZAVALA                                                                                  ATTN J FRASHER
   2323 VICTORY AVE, STE                                                                                MURPHY & TOM ZAVALA
   700                                                                                                  2323 VICTORY AVE, STE
   DALLAS, TX 75219                                                                                     700
                                                                                                        DALLAS, TX 75219



36 FRANCES DIANE           10/29/20   Chesapeake Operating, L.L.C.     3932              Undetermined* FRANCES DIANE                 10/29/20   Chesapeake Exploration,         3931          Undetermined*
   DILWORTH GATES                     20-33249 (DRJ)                                                   DILWORTH GATES                           L.L.C.
   C/O PERSON MOHRER                                                                                   C/O PERSON MOHRER                        20-33239 (DRJ)
   MORALES, ET AL                                                                                      MORALES, ET AL
   7744 BROADWAY, STE                                                                                  7744 BROADWAY, STE
   100                                                                                                 100



37 INDIGO MINERALS LLC     10/30/20   Chesapeake Louisiana, L.P.      12839                $ 218,589.48 INDIGO MINERALS LLC          10/30/20   Chesapeake Plains, LLC          12830           $ 218,589.48
   C/O PORTER HEDGES LLP              20-33242 (DRJ)                                                    C/O PORTER HEDGES LLP                   20-33260 (DRJ)
   ATTN JOSHUA W                                                                                        ATTN JOSHUA W
   WOLFSHOHL                                                                                            WOLFSHOHL
   1000 MAIN ST, 36TH FL                                                                                1000 MAIN ST, 36TH FL
   HOUSTON, TX 77002                                                                                    HOUSTON, TX 77002



38 JC DILWORTH III         10/29/20   Chesapeake Operating, L.L.C.     4255              Undetermined* J C DILWORTH III, GEN         10/29/20   Chesapeake Exploration,         3950          Undetermined*
   GENERATION SKIPPING                20-33249 (DRJ)                                                   SKIPPING TRUST                           L.L.C.
   TR                                                                                                  FBO SERENA DAVIS                         20-33239 (DRJ)
   FBO SERENA DAVIS                                                                                    C/O PERSON MOHRER
   C/O PERSON MOHRER                                                                                   MORALES, ET AL
   MORALES, ET AL                                                                                      7744 BROADWAY, STE
   7744 BROADWAY, STE                                                                                  100
   100                                                                                                 SAN ANTONIO, TX 78209




                                                                      * Indicates claim contains unliquidated and/or undetermined amounts                                                  Page 9 of 12
                                       Case 20-33233 Document 3653-4 Filed in TXSB on 05/28/21 Page 14 of 16

                                                              Chesapeake Energy Corporation 20-33233 (DRJ)
                                                                      Cross-Debtor Duplicate Claims
                                                                Thirteenth Omnibus Objection - Schedule 1

                              CLAIMS TO BE DISALLOWED                                                                                         REMAINING CLAIMS
                          DATE       CASE NUMBER /                                                                                 DATE          CASE NUMBER /
          NAME            FILED         DEBTOR        CLAIM #                   CLAIM AMOUNT                   NAME                FILED            DEBTOR              CLAIM #   CLAIM AMOUNT
39 JC DILWORTH III        10/29/20   Chesapeake Operating, L.L.C.    4256              Undetermined* J C DILWORTH III, GEN         10/29/20   Chesapeake Exploration,    3948          Undetermined*
   GENERATION SKIPPING               20-33249 (DRJ)                                                  SKIPPING TRUST                           L.L.C.
   TR                                                                                                FBO DANIEL DAVIS                         20-33239 (DRJ)
   FBO DANIEL DAVIS                                                                                  C/O PERSON MOHRER
   C/O PERSON MOHRER                                                                                 MORALES, ET AL
   MORALES, ET AL                                                                                    7744 BROADWAY, STE
   7744 BROADWAY, STE                                                                                100
   100                                                                                               SAN ANTONIO, TX 78209



40 JENNINGS PARTNERS LP   10/30/20   Chesapeake Operating, L.L.C.   12858                $ 364,250.14 JENNINGS PARTNERS LP         10/30/20   Chesapeake Appalachia,     12866           $ 364,250.14
   C/O AARON D HOVAN                 20-33249 (DRJ)                                                   C/O AARON D HOVAN                       L.L.C.
   154 WARREN ST                                                                                      154 WARREN ST                           20-33247 (DRJ)
   TUNKHANNOCK, PA                                                                                    TUNKHANNOCK, PA
   18657                                                                                              18657



41 JOHN N TYLER           10/30/20   Chesapeake Energy               3656              Undetermined* JOHN N TYLER                  10/30/20   Chesapeake Exploration,    3655          Undetermined*
   C/O SNOW & GREEN LLP              Marketing, L.L.C.                                               C/O SNOW & GREEN LLP                     L.L.C.
   ATTN HOLLY C HAMM                 20-33244 (DRJ)                                                  ATTN HOLLY C HAMM                        20-33239 (DRJ)
   PO BOX 549                                                                                        PO BOX 549
   HOCKLEY, TX 77447                                                                                 HOCKLEY, TX 77447



42 JOHN N TYLER           10/30/20   Chesapeake Energy               4062              Undetermined* JOHN N TYLER                  10/30/20   Chesapeake Exploration,    3655          Undetermined*
   C/O SNOW & GREEN LLP              Marketing, L.L.C.                                               C/O SNOW & GREEN LLP                     L.L.C.
   ATTN HOLLY C HAMM                 20-33244 (DRJ)                                                  ATTN HOLLY C HAMM                        20-33239 (DRJ)
   PO BOX 549                                                                                        PO BOX 549
   HOCKLEY, TX 77447                                                                                 HOCKLEY, TX 77447



43 JOHN N TYLER           10/30/20   Chesapeake Operating, L.L.C.    4231              Undetermined* JOHN N TYLER                  10/30/20   Chesapeake Exploration,    3655          Undetermined*
   C/O SNOW & GREEN LLP              20-33249 (DRJ)                                                  C/O SNOW & GREEN LLP                     L.L.C.
   ATTN HOLLY C HAMM                                                                                 ATTN HOLLY C HAMM                        20-33239 (DRJ)
   PO BOX 549                                                                                        PO BOX 549
   HOCKLEY, TX 77447                                                                                 HOCKLEY, TX 77447




                                                                    * Indicates claim contains unliquidated and/or undetermined amounts                                            Page 10 of 12
                                        Case 20-33233 Document 3653-4 Filed in TXSB on 05/28/21 Page 15 of 16

                                                               Chesapeake Energy Corporation 20-33233 (DRJ)
                                                                       Cross-Debtor Duplicate Claims
                                                                 Thirteenth Omnibus Objection - Schedule 1

                                CLAIMS TO BE DISALLOWED                                                                                        REMAINING CLAIMS
                            DATE       CASE NUMBER /                                                                                DATE          CASE NUMBER /
          NAME              FILED         DEBTOR        CLAIM #                  CLAIM AMOUNT                   NAME                FILED            DEBTOR             CLAIM #   CLAIM AMOUNT
44 KAREN M KOHLER          10/29/20   Chesapeake Operating, L.L.C.   12467                $ 13,500.00* KAREN M KOHLER              10/29/20    Chesapeake Appalachia,    12457           $ 13,500.00*
   C/O HOUSTON HARBAUGH               20-33249 (DRJ)                                                   C/O HOUSTON HARBAUGH                    L.L.C.
   PC                                                                                                  PC                                      20-33247 (DRJ)
   ATTN ROBERT J BURNETT                                                                               ATTN ROBERT J BURNETT
   3 GATEWAY CENTER, 401                                                                               3 GATEWAY CENTER, 401
   LIBERTY AVE, FL 22                                                                                  LIBERTY AVE, FL 22
   PITTSBURGH, PA 19002                                                                                PITTSBURGH, PA 15222-
                                                                                                       1005



45 KEVIN P KOHLER          10/29/20   Chesapeake Operating, L.L.C.   12478                $ 13,500.00* KEVIN P KOHLER              10/29/20    Chesapeake Appalachia,    12463           $ 13,500.00*
   C/O HOUSTON HARBAUGH               20-33249 (DRJ)                                                   C/O HOUSTON HARBAUGH                    L.L.C.
   PC                                                                                                  PC                                      20-33247 (DRJ)
   ATTN ROBERT J BURNETT                                                                               ATTN ROBERT J BURNETT
   3 GATEWAY CENTER, 401                                                                               3 GATEWAY CENTER, 401
   LIBERTY AVE, FL 22                                                                                  LIBERTY AVE, FL 22
   PITTSBURGH, PA 15222                                                                                PITTSBURGH, PA 15222-
                                                                                                       1005



46 LESLEY PENSWORTH        10/30/20   Chesapeake Operating, L.L.C.   12931                $ 121,416.04 LESLEY PENSWORTH             10/30/20   Chesapeake Appalachia,    12950           $ 121,416.04
   JTWROS                             20-33249 (DRJ)                                                   JTWROS                                  L.L.C.
   C/O AARON D HOVAN                                                                                   C/O AARON D HOVAN                       20-33247 (DRJ)
   154 WARREN ST                                                                                       154 WARREN ST
   TUNKHANNOCK, PA                                                                                     TUNKHANNOCK, PA
   18657                                                                                               18657



47 MILLS PTR LP            10/30/20   Chesapeake Operating, L.L.C.   12889                $ 331,525.07 MILLS PTR LP                 10/30/20   Chesapeake Appalachia,    12904           $ 331,525.07
   C/O AARON D HOVAN                  20-33249 (DRJ)                                                   C/O AARON D HOVAN                       L.L.C.
   154 WARREN ST                                                                                       154 WARREN ST                           20-33247 (DRJ)
   TUNKHANNOCK, PA                                                                                     TUNKHANNOCK, PA
   18657                                                                                               18657



48 ROBERTA BAKER           10/30/20   Chesapeake Operating, L.L.C.   12919                $ 121,416.04 ROBERTA BAKER                10/30/20   Chesapeake Appalachia,    12930           $ 121,416.04
   JTWROS                             20-33249 (DRJ)                                                   JTWROS                                  L.L.C.
   C/O AARON D HOVAN                                                                                   C/O AARON D HOVAN                       20-33247 (DRJ)
   154 WARREN ST                                                                                       154 WARREN ST
   TUNKHANNOCK, PA                                                                                     TUNKHANNOCK, PA




                                                                     * Indicates claim contains unliquidated and/or undetermined amounts                                           Page 11 of 12
                                       Case 20-33233 Document 3653-4 Filed in TXSB on 05/28/21 Page 16 of 16

                                                              Chesapeake Energy Corporation 20-33233 (DRJ)
                                                                      Cross-Debtor Duplicate Claims
                                                                Thirteenth Omnibus Objection - Schedule 1

                              CLAIMS TO BE DISALLOWED                                                                                         REMAINING CLAIMS
                          DATE       CASE NUMBER /                                                                                 DATE          CASE NUMBER /
          NAME            FILED         DEBTOR        CLAIM #                   CLAIM AMOUNT                   NAME                FILED            DEBTOR             CLAIM #   CLAIM AMOUNT
49 TEETSEL FAMILY TRUST   10/30/20   Chesapeake Operating, L.L.C.   13184                $ 285,386.32 TEETSEL FAMILY TRUST         10/30/20   Chesapeake Appalachia,    13200           $ 285,386.32
   C/O AARON D HOVAN                 20-33249 (DRJ)                                                   C/O AARON D HOVAN                       L.L.C.
   154 WARREN ST                                                                                      154 WARREN ST                           20-33247 (DRJ)
   TUNKHANNOCK, PA                                                                                    TUNKHANNOCK, PA
   18657                                                                                              18657



50 VFS LEASING CO         03/09/21   WildHorse Resources             4745                 $ 48,047.00 VFS LEASING CO               03/09/21   Burleson Sand LLC         4743             $ 48,047.00
   ATTN BANKRUPTCY                   Management Company, LLC                                          ATTN BANKRUPTCY                         20-33252 (DRJ)
   GROUP                             20-33266 (DRJ)                                                   GROUP
   PO BOX 26131                                                                                       PO BOX 26131
   GREENSBORO, NC 27402                                                                               GREENSBORO, NC 27402




                                                                    * Indicates claim contains unliquidated and/or undetermined amounts                                           Page 12 of 12
